Title: To Alexander Hamilton from Robert Morris, 19 July 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 19th. July 1782.
Sir,

I have found it necessary to draw Bills on Mr. Swanwick in favor of different People and payable at various Periods. These are Bills of Exchange in the common Form and must be negotiated by Indorsements. You will always receive them in like Manner with my other Notes or Bank Notes and remit them which you can do without cutting them as they will be paid only to the Indorsee.
I am Sir your most obedient Servant

RM.

